IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


TOWNSHIP OF SEWICKLEY                    : No. 82 WAL 2016
                                         :
                                         :
           v.                            : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
TRACY HAMPSHIRE AND DAVID                :
HAMPSHIRE, A MARRIED COUPLE;             :
AND SEWICKLEY TOWNSHIP ZONING            :
HEARING BOARD                            :
                                         :
                                         :
           v.                            :
                                         :
                                         :
JONATHAN C. TURIK AND KELLY A.           :
TURIK, A MARRIED COUPLE                  :
                                         :
                                         :
PETITION OF: TRACY HAMPSHIRE AND         :
DAVID HAMPSHIRE                          :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.